IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SLAVICA NMN FISCHER,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5451

WAYNE JOSEPH FISCHER,

      Appellee.

_____________________________/

Opinion filed July 20, 2017.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Bruce B. Childers, Pensacola, for Appellant.

Ross A. Keene of Ross Keene Law, P.A., Pensacola, for Appellee.



PER CURIAM.

      Appellant, the former wife, challenges the trial court’s order modifying the

amount of alimony awarded to her. She claims competent, substantial evidence

does not support the trial court’s finding that the former husband experienced the

prerequisites to alimony modification: (1) a substantial change in circumstances;

(2) that the change was not contemplated at the time of the final judgment of

dissolution; and (3) that the change was sufficient, material, involuntary, and
permanent in nature. Jarrard v. Jarrard, 157 So. 3d 332, 336-37 (Fla. 2d DCA

2015).

      We agree; the evidence that was presented at the hearing does not support a

finding that the former husband’s change in circumstances was either unanticipated

or involuntary. We, therefore, REVERSE the order modifying the alimony award.

WOLF, ROWE, and KELSEY, JJ., CONCUR.




                                        2